       Case 1:20-cv-01018-LTS-GWG Document 52 Filed 05/18/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
ROXANNE SMITH,
                                                                      No. 20 CV 01018-LTS-GWG
                                   Plaintiff(s),

                 -against-                                            ORDER OF DISMISSAL AS
                                                                      AGAINST SYNCHRONY BANK
EXPERIEN INFORMATION
SOLUTIONS, INC., et al.,

                                    Defendant(s).
-------------------------------------------------------x

                 The attorneys for the parties have advised the Court that this action has been or will

be settled as against a certain defendant only. Accordingly, it is hereby ORDERED that this action

is dismissed with prejudice as against Synchrony Bank and without costs to any party, but without

prejudice to restoration of the claims against the Defendant if settlement is not achieved within

thirty (30) days of the date of this Order. If a party wishes to restore the claims or extend the time

within which they may be settled, the party must make a letter application before this thirty (30)-

day period expires.

                 The parties are advised that if they wish the Court to retain jurisdiction in this matter

for purposes of enforcing any settlement agreement, they must submit the settlement agreement to

the Court to be so ordered.

        SO ORDERED.

Dated: New York, New York
       May 18, 2020


                                                                       /s/ Laura Taylor Swain
                                                                       LAURA TAYLOR SWAIN
                                                                       United States District Judge




SYNCHRONY BANK - ORDER                                     VERSION MAY 18, 2020                         1
